Citation Nr: 1024084	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1942 to December 1943.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for tinnitus.  That decision was itself a 
reconsideration of an October 2005 decision.

When this issue was previously before the Board in August 
2009, service connection for tinnitus was denied.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (the Court).  Based on a Joint Motion for 
Remand, the Court in February 2010 vacated the Board's 
decision and remanded the matter for further consideration.


FINDING OF FACT

Tinnitus was not first manifested during active duty service, 
and the preponderance of the evidence is against a finding 
that currently diagnosed tinnitus is related to military 
service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, obtained VA 
treatment records, offered to assist the Veteran in obtaining 
private medical records, afforded the appellant physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the claimed disability.  The VA 
examinations are adequate for adjudication purposes, as the 
doctors reviewed the claims file, offered the requested 
opinions, made all necessary findings and provided adequate 
rationale necessary to adjudication of the claim.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records reveal no complaints of or 
treatment for tinnitus, ear infections, hearing loss, or 
other disability or disease affecting the ears.  The Veteran 
was treated for complaints of dizziness, headaches, and a 
psychiatric disorder, but at no time were these conditions 
associated with noise exposure, hearing problems, or any 
other ear dysfunction.

Private medical records from DC Medical Associates from 
November 2002 to January 2005 reveal that the Veteran 
initially sought treatment for complaints of dizziness, which 
he associated with left ear pain.  He did not report or 
complain of tinnitus until January 2005, when he reported to 
the doctor that he had "constant ringing" in his ears.  The 
tinnitus was said to have been extant for 10 days.  It is 
important to note that the Veteran was repeatedly evaluated 
over this period for complaints associated with his ears, 
including dizziness, vertigo, a right ear lesion, plugged and 
echoing sensations, and a feeling of "drunkenness."  A 2003 
audiogram was close to normal.  There is no indication in any 
medical record, however, that the Veteran complained of 
ringing in his ears or tinnitus prior to January 2005.  In 
January 2005, a private neurologist diagnosed a cerebral 
degenerative disease.  Dr. JK reported in April 2006 that the 
Veteran was diagnosed with tinnitus.  The Veteran argued that 
it was related to events in service, but the doctor could not 
definitely opine as to etiology.  Dr. JK did state that it 
was "possible" the in-service events "could be the cause" 
of his problems.

At an October 2007 VA examination in connection with a claim 
of service connection for a psychiatric disorder, the Veteran 
reported that he "can still hear the men on the [torpedoed] 
ship screaming."  He did not discuss tinnitus at that time, 
though he did refer to his dizziness.

VA examinations were provided in August and September 2008 in 
connection with the current appeal.  Both examiners reviewed 
the claims file.

At the August 2008 audiological examination, the Veteran 
reported that he was exposed to excessive noise in service 
from guns and torpedoes.  After service, he worked in 
construction.  He denied any recreational noise exposure.  
The Veteran stated that he had experienced bilateral, severe, 
constant tinnitus for 30 years.  The audiologist performing 
the examination opined that it would require speculation to 
opine on the etiology of the tinnitus, as there was 
significant noise exposure both during and after service.

The examiner at the September 2008 ear disease examination 
noted that the Veteran had served aboard ship for a year 
during World War II.  He reported that one night when he was 
on lookout duty, a torpedo just missed his ship and struck 
the ship next to his.  There was a loud explosion and 
screaming.  He described it as the loudest episode of noise 
he had ever been exposed to.  He reported "some hearing loss 
and difficulty understanding conversations for over 30 years.  
He also admits to ringing in both ears and 'echoey sounds' in 
both ears for over 30 years as well."  When specifically 
asked if the hearing loss and ringing had begun on active 
duty, the Veteran replied that the "explosion in the service 
didn't help."  The examiner indicated that she continued to 
question the Veteran on this point until she determined 
"that these symptoms did not directly occur at the time of 
his active duty and noise exposure.

The Veteran denied a history of ear infections, surgery, head 
trauma, or treatment for malaria, but did report treatment 
for dizziness.  After service, he worked as a heavy equipment 
operator; he primarily operated a crane from a cab, which he 
stated was a quiet environment.  He denied recreational noise 
exposure.  Physical examination of the ears was unremarkable.  
The examiner noted the August 2008 VA examination, as well as 
private records from 2005 showing recent tinnitus.  Although 
the examiner refers to a 1943 record of "crackling sounds in 
his head," the November 1943 evaluation actually refers to 
"cracking sensations" which accompanied his headaches.  The 
examiner, a physician's assistant, opined that tinnitus was 
less likely than not related to noise exposure in service.  
There was only a single reported incident of excessive noise 
and no "real documentation" of tinnitus until approximately 
2005.  Further, the demonstrated hearing loss was consistent 
with age.

The Veteran has made several statements with regard to the 
origin of his tinnitus.  In November 2005, he reported that 
on convoy duty he was exposed to explosions from other ships 
being blown up.  "I could feel the heat, hear the screaming 
and 60 years later it ringing in my ears yet...." [sic].  He 
also stated that his tinnitus began when he returned to the 
Brooklyn Naval Hospital and "they gave me a spinal."  In a 
February 2006 statement, the Veteran reported that his 
tinnitus began when a torpedo passed across the bow of the 
ship he was aboard and exploded.  He stated that his problems 
began that night.  In April 2006, the Veteran reiterated that 
he was exposed to loud noise during the torpedo attack on his 
convoy; he attributed his tinnitus to that night, but did not 
state that the ringing actually began then.  The Board notes 
that the Veteran's representative refers to a June 2006 
statement by the veteran, but no such statement is of record.  
The only correspondence dated in or received in June 2006 is 
from a representative, and does not reflect any recitation of 
facts as is now alleged by the Veteran's attorney.

The February 2010 remand from the Court directed the Board to 
resolve an apparent conflict in its August 2009 discussion.  
At one point the decision stated that private medical records 
"from 2002 show a current diagnosis of tinnitus," while at 
another point stated that the first evidence of a diagnosis 
of tinnitus was in a January 2005 private medical report.  
There is in fact no conflict.  The initial statement 
regarding records "from 2002" was introductory; it opened 
the Board's recitation of the contents of records from the DC 
Medical Associates.  If read as "since 2002," the statement 
does not conflict with any later findings; it is merely a 
summary statement of what they evidence about to be discussed 
shows.   A similar construction is used above, with the 
addition of "to January 2005" to denote the end point of 
the temporal reference.

The true crux of the Court remand, however, lay with the 
Board's weighing of the evidence of record.  The Board failed 
to make an express finding regarding the credibility of the 
Veteran's statements with regard to the onset of the 
tinnitus.  The Board did not consider the lay statements to 
be competent evidence of a nexus to service, as rendering an 
opinion on etiology required specialized knowledge or 
training he did not possess.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He was, however, competent to report the 
presence (and hence the diagnosis of) the condition, and the 
Board considered them for this purpose.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Court 
directed the Board to clearly discuss the Veteran's 
statements in terms of being competent evidence of the date 
of onset of the symptoms, probative and relevant to a 
determination of whether the condition began in service. 

To properly weigh the competent lay statements of the Veteran 
regarding the onset of his tinnitus, the Board must address 
his credibility.  Unfortunately, the Board does not find the 
Veteran credible with regard to his reports of the onset of 
tinnitus.  The record reflects six statements by him touching 
on this question.  In November 2005, the Veteran did report 
that tinnitus began in service, but he specifically 
disassociated it from noise exposure, stating that it began 
at a hospital following a "spinal." He did at that time 
refer to the screams of the wounded still "ringing 
 in his ears, but this is clearly not a reference to 
tinnitus; he is referring to his memories and intrusive 
thoughts of the torpedo attack, as he reiterated at the 
October 2007 psychiatric examination.  The February 2006 
statement clearly states that tinnitus began the night of the 
torpedo attack.  In April 2006, the Veteran failed to so 
state.  At best, the April 2006 report is equivocal.  Both 
the August and September 2008 statements to different medical 
examiners are not equivocal, however.  He reported that his 
tinnitus began approximately 30 years prior; which is more 
than 30 years after his separation from service.  When 
specifically asked if the tinnitus started in service, he 
obfuscated, to such an extent that the questioner concluded, 
after further questioning of the Veteran, that the condition 
had not first manifested on active duty.

Moreover, the Veteran reported to his private treating doctor 
that his tinnitus began in approximately January 2005.  The 
Board finds this particular statement highly credible, as it 
was given while seeking treatment for ongoing ear related 
problems.  For almost three years prior to that date, the 
Veteran had never referred to tinnitus or ringing of the ears 
as he described his problems, despite the fact that his ears 
were the focus of his treatment.

In sum, the Board does not find the Veteran's sporadic and 
self-contradicted allegation that tinnitus began in service 
to be credible.  He has more frequently and clearly alleged a 
post service onset, and these allegations are more consistent 
with the contemporaneous records.  In that regard the Board 
notes that the Veteran pursued claims for benefits in 1943 
and 1969 which did include a claim for tinnitus, and at no 
time did he describe tinnitus.  He did, however, discuss his 
dizziness and the events of the torpedo attack, and was 
examined several times.

The sole medical opinion on a nexus is against the Veteran's 
claim.  A VA examiner found that tinnitus was not likely 
related to service in light of the absence of "real 
documentation" of tinnitus until 2005.  As the Board has 
found that the Veteran's reports of tinnitus in service, or 
even prior to 2005 are not credible, the opinion is based on 
a sound factual basis.

There is no competent and credible evidence of tinnitus in 
service.  The preponderance of the competent evidence of 
record is against the claim.  There is no doubt to be 
resolved, and service connection for tinnitus is not 
warranted.


ORDER

Service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


